Citation Nr: 0726306	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected dizziness prior to May 1, 2002. 

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected dizziness from May 1, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from March 1970 to March 1973.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in August 2006.  This matter was 
originally on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, in which the RO granted service 
connection for dizziness secondary to diabetes mellitus and 
assigned a 10 percent disability rating effective April 23, 
2001.    

The record reflects that the veteran filed a notice of 
disagreement with respect to the initial disability 
evaluation assigned for his service-connected dizziness in 
January 2004.  In a June 2004 rating decision, the RO 
increased the rating for this disability to 30 percent 
effective from May 1, 2002 based on medical evidence showing 
that the veteran's dizziness was multifactorial and included 
his diabetes.  

In the August 2006 Board Remand, the Board noted that the RO 
stated in its June 2004 rating decision that the increase 
granted satisfied the claim on appeal; however, the Board 
also observed that there was no statement from the veteran or 
his representative to this effect, and by not increasing the 
rating from the original date of service connection, the 
regional office (RO) had not granted all of the benefits 
originally sought.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board found that the veteran's 
appeal had not been completely satisfied and that it 
continued to have jurisdiction over the claim.  In addition, 
the Board separated the issue on appeal into two issues as 
reflected on the title page of this decision.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record shows that the 
veteran's service-connected dizziness is manifested by 
dizziness and occasional staggering throughout the time 
relevant to the current appeal period.

3.  The evidence does not show that the veteran's service-
connected dizziness has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization at any time relevant to the portions of the 
appeal period prior to and from May 1, 2002.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
for service-connected dizziness for the portion of the appeal 
period prior to May 1, 2002 have been approximated.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.87, 
Diagnostic Code 6204 (2006).  

2.  The criteria for an evaluation in excess of 30 percent 
for service-connected dizziness for the portion of the appeal 
period from May 1, 2002 have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

The record reflects that the veteran was not sent adequate 
VCAA notice with respect to his claim for an increased rating 
prior to the initial denial of his claims.  Nonetheless, such 
notice defect does not harm the veteran because adequate 
notice was sent to the veteran in August 2006 and his claims 
were readjudicated in January 2007, pursuant to the August 
2006 Board Remand Order.  Stegall v. West, 11 Vet. App. 268 
(1998).

In correspondence dated in August 2006, the RO advised the 
veteran regarding how VA determines disability ratings, 
advised the veteran that he may submit evidence showing that 
his service-connected dizziness had increased in severity, 
and described the type of evidence that would support his 
claims.  The RO also asked the veteran to send any evidence 
in his possession that pertained to his claims.  The RO 
further explained to the veteran what the evidence must show 
to establish an earlier effective date.  Moreover, the RO 
listed the types of evidence VA was responsible for obtaining 
and what evidence VA would make reasonable efforts to obtain 
on his behalf.      

The Board further notes that the RO provided the veteran with 
a copy of the February 2003 and June 2004 rating decisions, 
the April 2004 Statement of the Case (SOC), and the January 
2007 Supplemental Statement of the Case (SSOC), which 
included a discussion of the facts of the claims, pertinent 
laws and regulations, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board notes 
that treatment records and related correspondence identified 
by the veteran as pertinent to his claims have been obtained 
and are associated with the claims folder.  The veteran was 
also afforded with a VA examination in June 2001 and 
supplemental opinion in July 2002.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


III.	Analysis

The veteran's service-connected dizziness as secondary to 
diabetes is presently assigned a 10 percent disability rating 
for the portion of the appeal period prior to May 1, 2002 and 
a 30 percent rating for the portion of the appeal period from 
May 1, 2002 under Diagnostic Code 6299-6204.  Under 
Diagnostic Code 6204, a 10 percent rating is assigned for 
peripheral vestibular disorders manifested by occasional 
dizziness.  38 C.F.R. § 4.86, Diagnostic Code 6204 (2006).  

In order for the veteran to receive the next higher 
disability rating of 30 percent for the portion of the appeal 
period prior to May 1, 2002, the veteran's service-connected 
dizziness should be manifested by dizziness and occasional 
staggering.  38 C.F.R. § 4.86, Diagnostic Code 6204 (2006).  

The evidence of record clearly shows that the veteran 
experiences dizziness.  Although the veteran denied 
experiencing dizziness at the June 2001 VA examination, he 
referenced his dizziness in multiple written statements 
submitted throughout the course of this appeal to include a 
statement written a few days after the June 2001 VA 
examination.  The Board also observes that the veteran's 
private treatment records and related correspondence from 
1998 to 2004 include references to dizziness in relation to 
the veteran's diabetes.  The Board further notes that the 
medical evidence supports the veteran's report of occasional 
staggering.  Indeed, the veteran explained that he lost his 
balance and ran into walls at the June 2001 VA examination 
and his private physician (D.J.G., M.D.) wrote in a June 2004 
note that the veteran staggered fairly often.  

While the Board notes that the June 2001 examining physician 
(K.F., M.D.) included an assessment of "no complaint of 
dizziness" and "chronic sensation of imbalance, etiology 
unknown" and later concluded in a July 2002 memorandum that 
the sensation of imbalance that the veteran experienced 
causing him to run into walls was unrelated to his diabetes, 
Dr. D.J.G. wrote in a June 2004 medical note that the 
veteran's diabetes had affected his balance explaining that 
the veteran lost his balance and staggered fairly often.  
After considering the evidence of record to include the 
conflicting medical opinions, the Board resolves any benefit 
of the doubt in favor of the veteran regarding the question 
of whether the veteran experiences dizziness and occasional 
staggering related to his diabetes.  Thus, the Board finds 
that an increased rating of 30 percent for service-connected 
dizziness as secondary to diabetes is warranted for the 
portion of the appeal period prior to May 1, 2002.  
     
As 30 percent is the maximum disability rating available 
under Diagnostic Code 6204 and no other diagnostic codes are 
applicable, a disability rating higher than 30 percent is not 
available on a schedular basis for any portion of the current 
appeal period.  38 C.F.R. § 4.86, Diagnostic Code 6204 (2006)

In sum, the Board finds that a 30 percent rating for the 
portion of the appeal period prior to May 1, 2002 is 
warranted on a schedular basis.  

However, the Board finds that there is no evidence showing 
that the veteran's service-connected dizziness has caused 
marked interference with employment, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable for 
any time relevant to the current appeal periods.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1 (2006).  In the instant 
case, to the extent that the veteran's service-connected 
dizziness interferes with his employability, the currently 
assigned rating adequately contemplates such interference, 
and there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Thus, the Board is not 
required to refer this matter for extraschedular 
consideration in accordance with actions outlined in 38 
C.F.R. § 3.321(b)(1) (2006).  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996);  Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

Entitlement to a schedular evaluation of 30 percent for 
service-connected dizziness prior to May 1, 2002 is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to an evaluation in excess of 30 percent for 
service-connected dizziness from May 1, 2002 is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


